In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-464 CV

____________________


IN RE CARL DOUGLAS CHOPANE




Original Proceeding



MEMORANDUM OPINION
 Relator Carl Douglas Chopane seeks mandamus relief to compel the trial court to
certify that his criminal case is not a plea-bargain case, and that he has the right to appeal. 
See Tex. R. App. P. 25.2(a)(2).  The information received from the trial court in Chopane's
criminal case, No. 09-07-431 CR, indicates that the case is a plea bargain, and does not
involve revocation of community supervision.  Because the trial court did not fail to perform
a purely ministerial duty, relator has not shown that he is clearly entitled to mandamus relief
from this Court.  See State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924, 927
(Tex. Crim. App. 2001).  Accordingly, we deny relief on the petition for writ of mandamus.
	PETITION DENIED.
                                                                                               PER CURIAM
Opinion Delivered November 1, 2007
Before Gaultney, Kreger, and Horton, JJ.